Citation Nr: 1640749	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  10-32 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for intervertebral disc syndrome (IVDS), status post discectomy with residual asymptomatic postoperative scar. 

2. Entitlement to an initial evaluation in excess of 20 percent for sciatic radiculopathy of the left lower extremity. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1986 to July 1994.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. Jurisdiction of the claims has since been transferred to the RO in Roanoke, Virginia.

The February 2009 rating decision granted the Veteran a 20 percent disability rating for IVDS and an initial rating of 10 percent for sciatic radiculopathy of the left lower extremity, effective October 31, 2008. A May 2010 rating decision increased the Veteran's initial rating for sciatic radiculopathy to 20 percent. 

The Board notes that the Veteran's July 2010 VA-9 Appeal to Board of Veterans' Appeals limited his appeal to the issue of entitlement to an increased rating for IVDS. However, VA continued to adjudicate the additional issue of entitlement to an increased initial rating for sciatic radiculopathy of the left lower extremity, such that the Veteran has reason to believe that this issue remains on appeal. See 38 C.F.R. § 20.202 (2014); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal). As such, the Board may properly consider both matters at this time.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to a disability rating in excess of 20 percent for IVDS and an initial rating in excess of 20 percent for sciatic radiculopathy of the left lower extremity. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims.

The Veteran most recently underwent VA back examination in September 2015. At that time, the VA examiner indicated that the Veteran experienced incapacitating episodes due to his IVDS, such that he "cannot get out of bed for at least a week."  Later, however, the examiner provided contradictory information stating that the episodes of bed rest have total duration of less than one week.  As the duration of such episodes is a factor upon which an increased rating may be granted, the Board finds that a new VA examination is warranted at this time. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board also notes that the examiner indicated that he had not reviewed any of the Veteran's prior records, and thus was not fully informed as to the history of the disability.  

The Board also note that a VA treatment record dated in April 2014 refers to the Veteran undergoing an re-evaluation for SSDI (Social Security Disability Income).  Records from such an evaluation should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159 (c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain all records from the Social Security Administration regarding his claim for disability benefits from that organization.  In addition, obtain and associate with the record all VA treatment records for the Veteran dated from July 2015 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2. Provide the Veteran with a new VA examination to assess the current nature and severity of his service-connected IVDS. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. Any necessary tests and studies should be accomplished. The examiner should report all findings in accordance with VA rating criteria per Diagnostic Code 5243, to include addressing whether there are any neurological manifestations of the Veteran's IVDS.

The examiner should also report the total frequency and duration of incapacitating episodes caused by the Veteran's IVDS during the past 12 months. The examiner is advised that an incapacitating episode is a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

3. Provide the Veteran with a new VA examination to assess the current nature and severity of his service-connected sciatic radiculopathy of the left lower extremity. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. Any necessary tests and studies should be accomplished. The examiner should report all findings in accordance with VA rating criteria per Diagnostic Code 8520, including the severity of paralysis of the Veteran's left lower extremity as due to his sciatic radiculopathy.

4. Thereafter, the RO should readjudicate the issues on appeal. If either of the benefits sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




